DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
JP 08-034210 (FIG. 1) and US 4,186,788 each shows the bottom of the lugs having a mean angle of inclination that changes to the top of the lugs.
WO 00/66372 (FIG. 5-6), US 2016/0193882, and US 2016/0068025 each shows a bottom portion of the lugs comprising “a radial superposition of N layers”.  
However, the prior art of record considered individually and as a whole fails to render obvious a tire comprising a tread made of lugs satisfying:
each said lug comprises a first lug portion and a second lug portion and “the first lugs portion comprised of a radial superposition of N layers C1i where i varies from 1 to N”
“each said layer C1i has a mean angle of inclination A1i, with respect to the circumferential direction of the tire, that is strictly less than the mean angle of inclination A2 of the second lug” 
in combination with the remaining claimed subject matter of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/28/2021